Citation Nr: 1024364	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-25 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).

The Veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge in January 2009.  A 
transcript of that hearing has been included in the claims 
file.


FINDINGS OF FACT

1.  The Veteran's service treatment records show no evidence 
of bilateral hearing loss in service or at service 
separation.

2.  Bilateral hearing loss is currently diagnosed.

3.  The probative and persuasive evidence of record does not 
relate the Veteran's bilateral hearing loss to his military 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and sensorineural hearing loss 
cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  An August 2005 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although the Veteran was not 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating, he is not 
prejudiced by this lack of notice, as the preponderance of 
the evidence is against his claim for service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records identified private 
medical records have been obtained; he has not identified any 
private or VA treatment records pertinent to his appeal.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not 
indicated, and the record does not contain evidence, that he 
is in receipt of disability benefits from the Social Security 
Administration (SSA); therefore, the RO's failure to request 
and obtain any relevant SSA records was not in error.  
38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in 
January 2006; the Veteran has not argued, and the record does 
not reflect, that this examination was inadequate for rating 
purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

All the evidence in the Veteran's claims file has been 
thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all 
of the evidence submitted by the Veteran or on his or her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (holding that the entire record must be reviewed, 
but each piece of evidence does not have to be discussed).  
The analysis in this decision focuses on the most salient and 
relevant evidence, and on what the evidence shows or fails to 
show with respect to the appeal.  The Veteran must not assume 
that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (noting that the law requires only that reasons 
for rejecting evidence favorable to the claimant be 
addressed).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

In this case, the Veteran asserts that his currently 
diagnosed bilateral hearing loss is related to his military 
service.  Specifically, he claims that he was exposed to 
acoustic trauma both during training, especially weapons 
training in Germany, and as a member of a mechanized infantry 
unit during which there was constant noise from artillery 
guns, tanks, and weapons, with only intermittent hearing 
protection.  He also stated, during the January 2009 Board 
hearing, that his postservice work as an electrical lineman 
for various private companies involved minimal noise 
exposure.

The Veteran's service treatment records show no evidence of 
bilateral hearing loss.  At the October 1970 service entrance 
examination, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
5
15
10
5
15

Speech audiometry did not test speech recognition ability 
percentages.  At the January 1972 service separation 
examination, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
*
20
LEFT
5
0
10
*
20

Speech audiometry did not test speech recognition ability 
percentages.  There is also no postservice evidence of 
record, dated within one year of the Veteran's service 
separation, showing bilateral hearing loss that manifested to 
a compensable degree; at the September 1972 VA examination, 
the "no" box was checked with respect to whether hearing 
loss was noted.  38 C.F.R. §§ 3.307, 3.309 (2009).  
Nevertheless, service connection for hearing loss can still 
be established if medical evidence shows that a current 
impaired hearing disability is actually due to incidents 
during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Bilateral hearing loss is currently diagnosed.  At the March 
2007 VA audiology examination, the Veteran reported noise 
exposure from artillery fire, tanks, and weapons during 
service, and no significant postservice noise exposure.  He 
complained that his hearing acuity gradually decreased over 
the last few years, and that it interfered with his ability 
hear the television, lectures, or his wife during 
conversations.  The examiner diagnosed mild sensorineural 
hearing loss at 3000 Hertz and 4000 Hertz in the right ear, 
and mild sensorineural hearing loss at 4000 Hertz in the left 
ear, and excellent word recognition ability in both ears.  

Despite evidence of a current disorder, the probative and 
persuasive evidence of record does not relate the Veteran's 
bilateral hearing loss to his military service.  The March 
2007 VA examiner concluded that although there was a slight 
decrease in hearing acuity during the course of the Veteran's 
military service, it was not a significant shift, and the 
hearing acuity at service separation still did not constitute 
hearing loss for VA purposes.  Accordingly, based on 
essentially the same hearing acuity at separation as at 
enlistment, it was less likely as not that the Veteran's 
currently diagnosed hearing loss was caused by or the result 
of his military service.  This opinion is based on both 
current clinical findings, the Veteran's documented medical 
history, and consideration of the Veteran's service and 
postservice noise exposure.  Accordingly, the Board finds 
that it is probative evidence.  See Owens v. Brown, 7 Vet. 
App. 429 (1995) (holding that it is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence).  

Moreover, there are no other objective, competent medical 
opinions to contradict this conclusion.  The Veteran's 
contentions as to the nexus between his bilateral hearing 
loss and his military service have been considered.  However, 
while those statements are competent evidence of his belief 
that his hearing acuity was decreasing over time, he lacks 
the medical training to determine that his current hearing 
loss disability is related to an incident in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159(a).  Moreover, he cannot determine 
that he had hearing loss for VA purposes, and the probative 
and persuasive evidence does not diagnose bilateral hearing 
loss until March 2007, 35 years subsequent to his service 
separation.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when a veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of the claimed condition)..  Accordingly, 
service connection for bilateral hearing loss is not 
warranted.

Because the probative and persuasive evidence of record does 
not relate the Veteran's currently diagnosed bilateral 
hearing loss to his military service, and cannot be presumed 
to have been so incurred, the preponderance of the evidence 
is against his claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


